Citation Nr: 0322396	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed right hip 
disorder, including as secondary to the service-connected 
lumbosacral strain with arthritis.  

2.  Entitlement to service connection for claimed arthritis 
of the left hip, including as secondary to the service-
connected lumbosacral strain.  

3.  Entitlement to service connection for claimed arthritis 
of the right knee, including as secondary to the service-
connected lumbosacral strain.  

4.  Entitlement to service connection for claimed arthritis 
of the left knee, including as secondary to the service-
connected lumbosacral strain.  

5.  Entitlement to service connection for claimed arthritis 
of the right arm, including as secondary to the service-
connected lumbosacral strain.  

6.  Entitlement to service connection for claimed arthritis 
of the left arm, including as secondary to the service-
connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1942 to April 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
RO.  

In May 2001, the Board found that the veteran had presented 
new and material evidence sufficient to reopen the claims of 
service connection for right hip and right knee disabilities.  

These matters were then remanded to the RO, along with the 
issues of service connection for arthritis of the right and 
left arms, left hip and left knee, for additional development 
of the record.  




FINDINGS OF FACT

1.  The currently demonstrated right hip replacement with 
arthralgia is shown as likely as not to have been aggravated 
by the service-connected lumbosacral strain.  

2.  The currently demonstrated left hip arthritis is not 
shown to be due to any event in service or to have been 
present until many years thereafter; nor is it shown to be 
caused or aggravated by service-connected disability.  

3.  The currently demonstrated right knee arthritis is shown 
as likely as not to have been aggravated by the service-
connected lumbosacral strain.  

4.  The currently demonstrated left knee arthritis is not 
shown to be due to any event in service or to have been 
present until many years thereafter; nor is shown to have 
been caused or aggravated by service-connected disability.  

5.  The veteran currently is not shown to have any right arm 
arthritis due to any event in service or to have been present 
until many years thereafter; nor is any shown to have been 
caused or aggravated by service-connected disability.  

6.  The veteran currently is not shown to have any left arm 
arthritis due to any event in service or to have present 
until many years thereafter; nor is any shown to have been 
caused or aggravated by service-connected disability.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right hip replacement with 
arthralgia is proximately due to or the result of the 
service-connected lumbosacral strain.  .  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2002).  

2.  The veteran is not shown to have left hip arthritis due 
to disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to have been incurred in 
service; nor is it proximately due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2002).  

3.  By extending the benefit of the doubt to the veteran, his 
right knee arthritis is proximately due to or the result of 
the veteran's service-connected lumbosacral strain.  .  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 
3.310(a) (2002).  

4.  The veteran is not shown to have left knee arthritis due 
to disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service; nor is it proximately due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2002).  

5.  The veteran is not shown to have right arm arthritis due 
to disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to have been incurred in 
service; nor is any proximately due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2002).  

6.  The veteran is not shown to have left arm arthritis due 
to disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to have been incurred in 
service; nor is any proximately due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran asserts that service connection is warranted for 
arthritis of both knees, hips and shoulders, as due to the 
service-connected lumbosacral strain.  Service connection for 
degenerative joint disease of the right knee and hip was 
originally denied in an August 1989 RO rating decision.  The 
veteran did not timely appeal that determination.  

In a March 1998 rating decision, the RO found that new and 
material evidence had not been presented sufficient to reopen 
the claims of service connection for arthritis of the right 
hip and right knee.  In addition, the RO also denied the 
veteran's claims of entitlement to service connection for 
arthritis of the left hip, left knee, and both arms.  The 
veteran timely appealed that determination.  

In May 2001, the Board found that new and material evidence 
had been presented sufficient to reopen the veteran's claims 
of service connection for arthritis of the right hip and 
right knee and remanded those matters back to the RO for 
further development of the record, along with the issues of 
service connection for arthritis of the left hip, left knee 
and both arms.  

Pursuant to the directives set forth in the Remand, 
additional VA outpatient treatment records were obtained and 
associated with the claims file.  These records, which 
consisted of office visits, operative reports, handwritten 
notes, examination reports, diagnostic reports, and x-ray 
studies reveal that the veteran has degenerative joint 
disease of the hips, knees and shoulders.  The medical 
evidence also notes that the veteran underwent a total right 
hip arthroplasty in 1989.  

The VA physical therapy consult records dated in March 2002 
noted that the veteran was seen for evaluation of his 
bilateral degenerative joint disease of the knees.  The 
veteran reported that, approximately 40 years prior, he was 
accidentally shot in the knees while hunting.  X-ray studies 
revealed metallic buckshot injury to both knees as described.  

Although the numerous VA medical records indicate that the 
veteran indeed suffers from degenerative joint disease, there 
was no competent medical evidence of record setting forth an 
opinion as to the possible etiology of the veteran's 
arthritis.  As a link between the veteran's current 
disabilities and service, or between a service-connected 
disability and current disability is necessary before service 
connection can be granted, the veteran was afforded another 
VA examination for the purposes of obtaining a medical 
opinion as to the possible etiology of the arthritis of the 
hips, knees and shoulders.  

The veteran was examined by VA in February 2003.  The veteran 
asserted that his degenerative joint disease of the hips, 
knees and arms should be service connected as secondary to 
the service-connected lumbosacral strain.  The veteran 
reported pain in the right shoulder as constant 6 out of 10.  
The right shoulder was reportedly worse than the left, with 
pain in the left shoulder reported as constant, aching 5 out 
of 10.  

The veteran reported having a sensation of stiffness with 
fatigability and lack of endurance in both shoulders.  The 
veteran denied warm, redness, edema, or crepitus in either 
shoulder.  The veteran reported that the right shoulder 
locked up on him.  The veteran indicated that weather and 
movement and trying to lift things all make the bilateral 
shoulder pain worse.  

The veteran reported that the pain in the right hip was a 
constant 6 out of 10.  The right hip was reportedly worse 
than the left, with pain the left hip reported as a constant 
and aching 4 to 5 out of 10.  The veteran reported having 
stiffness and crepitus with sensation of fatigability and 
lack of endurance in the right and left hips.  The veteran 
denied warmth, redness, or edema.  The veteran indicated that 
the pain became very sharp with ambulation.  

The veteran reported that the right knee pain was a constant 
8 out of 10.  The right knee reportedly gave him the most 
problems, with pain in the left knee reported as constant and 
dull that is a 6 out of 10.  The veteran indicated that he 
was to have a total right knee replacement done in March 
2003.  The veteran reported stiffness, crepitus, 
fatigability, and lack of endurance in both knees.  

The veteran also reported sensations of locking up and giving 
way.  He denied warmth, redness or edema of either knee.  The 
veteran reported that when walking or rising from a seated to 
a standing position the pain in the bilateral knees became 
sharp.  

The veteran ambulated with 2 canes, using one in each hand, 
and got around in a wheelchair if he had to be up for long 
periods of time.  

An examination of both shoulders revealed that the veteran 
did have a posture that was tilted to the right.  The veteran 
was carrying the right shoulder slightly forward.  There was 
tenderness to palpation of both shoulders, right worse than 
left, and there was also musculature atrophy noted in the 
right shoulder.  Limitation of motion of the shoulders was 
noted.  

An examination of the knees revealed no edema or ecchymosis; 
there was lateral joint line tenderness.  Limitation of 
motion of the knees was noted.  

An examination of the hips revealed limitation of motion, 
bilaterally.  

The veteran's gait was observed while he ambulated with the 
assistance of 2 canes; the gait was unsteady with a limp 
favoring the right.  The veteran did need assistance getting 
on and off the examination table.  

X-ray studies of the shoulders revealed marked degenerative 
osteoarthritic changes involving both shoulders, with the 
changes slightly greater on the right; changes suggested 
subdeltoid bursitis in the left shoulder.  

X-ray studies of the hips revealed evidence of total hip 
replacement on the right side; with changes suggesting old 
healed slipped capital femoral epiphysis on the left side; 
degenerative changes of the left hip.  

X-ray studies of the knees revealed marked degenerative 
osteoarthritic changes bilaterally; buckshot in the soft 
tissue bilaterally; calcification of the meniscus (soft 
tissue calcification would raise the question of calcium 
pyrophosphate deposition disease or chronic gout); and 
atheromatous changes in the vessels surrounding the knee.  

The examiner's impression was as follows:

1.  Right hip arthralgia, status post right total hip 
replacement.  The examiner opined that it was at least as 
likely as not that his current symptoms were aggravated by 
his service connected lumbar strain due to the veteran's 
abnormal gain placing in creased stress on the right hip and 
knee.  The examiner noted that there was not a way to assess 
to what degree the veteran's chronic hip pain was aggravated 
by the lumbar strain.  

2.  Left hip degenerative joint disease.  The examiner noted 
that osteoarthritis was a disease process that advanced with 
aging, and since the veteran's gait favored the right and not 
the left, the examiner did not feel that the lumbar strain 
aggravated that process.  

3.  Right knee degenerative joint disease that was at least 
as likely as not aggravated by the lumbar strain based on the 
veteran's altered gait.  

4.  Left knee degenerative joint disease that was not at 
least as likely as not due to the lumbar strain.  

5.  Right shoulder degenerative joint disease was not at 
least as likely as not secondary to the service-connected 
lumbar strain.  The examiner indicated that although the 
veteran did ambulate with the assistance of 2 canes, he did 
not feel that that was causing the degenerative process in 
the shoulders.  

6.  Left should degenerative joint disease with subdeltoid 
bursitis was not at least as likely as not related to the 
veteran's service-connected lumbar strain.  


II.  Legal Analysis

A.  VCAA Compliance

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed him of the evidence needed to 
support his claim.  VA has met its duty to inform the 
veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case as well as the Board's remand informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  In this 
regard, the RO sent a letter to the veteran in July 2001 
explaining the provisions of the VCAA and affording the 
veteran another opportunity to provide evidence in support of 
his claim of service connection.  

Hence, another remand for the RO to address the VCAA, would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  


B.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of arthritis of the hips, knees or shoulders.  

Shortly after service, service connection for lumbosacral 
strain was granted.  As noted hereinabove, the veteran 
asserts that he has current arthritis of the hips, knees and 
shoulders as a result of the service-connected lumbosacral 
strain.

The Board is cognizant of the veteran's assertion that he has 
arthritis of the hip, knees and shoulders that is proximately 
due to the service-connected lumbosacral strain; however, the 
evidence of record only shows that it is at least as likely 
as not that the veteran's right hip disability and right knee 
arthritis were aggravated by the service-connected 
lumbosacral strain.  

In this regard, no competent evidence has been presented to 
support the lay assertions regarding the etiology of any 
arthritis of the left knee, left hip or either arm.  

The medical evidence that is of record indicates that the 
demonstrated degenerative joint disease of the knees, hips 
and shoulders was likely due to the veteran's age, but not 
secondary to the service-connected lumbosacral strain due to 
the fact that the veteran's abnormal gait only placed 
increased stress of the right hip and knee.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records that would present a 
basis for relating the arthritis of the left hip, left knee 
or either arm to service or the service-connected lumbosacral 
strain.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that secondary 
service connection is warranted for the arthritis of the 
right knee and right hip disability.  38 U.S.C.A.. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2002).  

However, absent competent evidence showing arthritis of the 
left hip, left knee or either arm due to service or the 
service-connected lumbosacral strain, these claims of service 
connection must be denied.  

Accordingly, the Board concludes that service connection for 
arthritis of the left hip, left knee and both shoulders is 
not warranted.  38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 3.310 (2002).  



ORDER

Service connection for disability manifested by the right hip 
replacement with arthralgia, as secondary to the service-
connected lumbosacral strain is granted.  

Service connection for arthritis of the left hip, including 
as secondary to the service-connected lumbosacral strain is 
denied.  

Service connection for disability manifested by arthritis of 
the right knee, as secondary to the service-connected 
lumbosacral strain is granted.  

Service connection for arthritis of the left knee, including 
as secondary to the service-connected lumbosacral strain is 
denied.  

Service connection for arthritis of the right arm, including 
as secondary to the service-connected lumbosacral strain is 
denied.  

Service connection for arthritis of the left arm, including 
as secondary to the service-connected lumbosacral strain is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

